Title: James Monroe to George Hay, 23 May 1810 [document added in digital edition]
From: Monroe, James
To: Hay, George


          James Monroe to George Hay
          
            
              my dear Sir
              albemarle
                may 23. 1810.
            
            
               I called the day after the rect of your letter on mr Jefferson and made the offer of yr services to him in the Suit of Mr Livingston in the case of the Batture. I saw no objection to yr taking that step, indeed I thought there was a real propriety in it. He appeard to be gratified by the communication, and observed that he had already apprized you & mr Wirt thro’  mr Wickham whom he had also engaged in the cause, & since by letters, that he wished you to act in it. He will devote sufficient time to the investigation of it, & furnish his counsel with his
              argument. The govt however will immediately take it up, as it is their cause not that of mr Jefferson. 
              
            we are all tolerably well. Mrs Monroe & I are hastening the repairs &ca to our house to receive you & family as soon as possible. Hortensia engages by her merit the attentions & affections of the whole family. She mistakes me for you, & by that cause I became immediately a favorite.
            
              Sincerely yr friend
              Jas Monroe
            
          
        